Duckworth, Chief Justice.
The solitary question presented for decision is whether or not the permanent alimony awarded to the wife was grossly inadequate. The evidence shows the husband earns a net income of $9,374.43, and the wife earns $3,528. The two had an equity of $4,000 in the home. The wife was awarded all removable furniture except carpets and drapes, an automobile, and $100 per month for six years. Faced with these facts, this court cannot say the award was grossly inadequate. Robertson v. Robertson, 207 Ga. 686 (63 SE2d 876); Thomason v. Thomason, 223 Ga. 90 (153 SE2d 716); McNally v. McNally, 223 Ga. 246 (154 SE2d 209); and Childs v. Childs, 224 Ga. 531 (163 SE2d 693).

Judgment affirmed.


All the Justices concur.

George H. Carley, Claude E. Hambrick, for appellant.
Zachary, Hunter, Zachary & Bowden, John C. Hunter, for appellee.